Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
                    , 20     (the “Effective Date”), by and between Global Power
Equipment Group Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in
Section 1 of this Agreement.

WHEREAS, the Company and the Executive desire to enter into an agreement
regarding the employment by the Company of the Executive effective as of the
Effective Date[, which agreement shall supersede the Executive’s current
Employment Agreement, dated as of                         , between the Company
and the Executive (the “Old Employment Agreement”)]; and

WHEREAS, the Executive is entrusted with knowledge of the particular business
methods of the Company and its Subsidiaries and is trained and instructed in the
particular operation methods of the Company and its Subsidiaries, and the
relationship between the Company and the Executive is one in which the Company
places special trust and confidence in the Executive.

NOW, THEREFORE, in consideration of employment and in further consideration of
these mutual covenants and agreements, the parties hereto, each intending to be
bound, covenant and agree as follows:

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Additional Employment Term” has the meaning set forth in Section 2(d)(i) of
this Agreement.

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). With respect to any Person who is an individual, “Affiliates” shall
also include, without limitation, any member of such individual’s Family Group.

“Base Salary” has the meaning set forth in Section 2(c)(i) of this Agreement.

“Benefits” has the meaning set forth in Section 2(c)(ii) of this Agreement.



--------------------------------------------------------------------------------

“Board” means the Company’s Board of Directors.

“Bonus” means awards under the MIC Plan or a New MIC Plan.

“Bonus Year” means an annual bonus period under the MIC Plan or a New MIC Plan.

“Businesses” has the meaning set forth in Section 5(a) of this Agreement.

“Cause” means the occurrence of any one of the following as determined by the
Board: (i) a material breach of the Executive’s covenants under Section 4 or
Section 5 of this Agreement; (ii) the commission by the Executive of a felony,
or any crime involving theft, dishonesty or moral turpitude; (iii) the
commission by the Executive of act(s) or omission(s) which are willful and
deliberate acts intended to harm or injure the business, operations, financial
condition or reputation of the Company or any Affiliate of the Company; (iv) the
Executive’s disregard of the directives of the Board; (v) the Executive’s
drunkenness or use of drugs which interferes with the performance of the
Executive’s duties under this Agreement, which drunkenness or use of drugs
continues after receipt of notice to the Executive from the Company of his
violation of this provision; or (vi) any attempt by the Executive to secure any
personal profit in connection with the business of the Company unless given
prior written approval by unanimous consent of the Board.

“Confidential Information” has the meaning set forth in Section 4(a)(i) of this
Agreement.

“Disability” means that the Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company.

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

“Employment Period” has the meaning set forth in Section 2(d)(ii) of this
Agreement.

“Employment Term” has the meaning set forth in Section 2(d)(i) of this
Agreement.

“Family Group” means, with respect to any Person who is an individual: (i) such
Person’s spouse, former spouse and descendants (whether natural or adopted),
parents and their descendants and any spouse of the foregoing persons
(collectively, “relatives”) or

 

2



--------------------------------------------------------------------------------

(ii) the trustee, fiduciary or personal representative of such Person and any
trust solely for the benefit of such Person and/or such Person’s relatives.

“Geographical Area” has the meaning set forth in Section 5(a) of this Agreement.

“Good Reason” for resignation by the Executive means his resignation because of:
(i) a material reduction in the annual base salary of the Executive, a material
reduction in the employee benefits granted to the Executive, or a material
reduction in the Executive’s percentage participation in the MIC Plan prior to
the approval and adoption of a New MIC Plan or a material reduction in the
Executive’s percentage participation in any New MIC Plan from the percentage
previously awarded to the Executive if and when a New MIC Plan is approved and
adopted, (ii) a modification to the MIC Plan as in effect on the date hereof
which materially and adversely affects the determination of the Executive’s
bonus with respect to the 20    calendar year or thereafter if the MIC Plan
continues to be in effect for any calendar year after the 20    calendar year
unless such modification is generally applicable to all participants in the MIC
Plan and such modification has been approved by (x) if the Board has less than
three Management Board Members, then all such Management Board Members or (y) if
the Board has three or more Management Board Members, then any two of such
Management Board Members, (iii) a modification to a New MIC Plan, which
modification materially and adversely affects the determination of the
Executive’s bonus for any calendar year for which such New MIC Plan is
applicable, unless such modification is generally applicable to all participants
in the New MIC Plan and such modification has been approved by (x) if the Board
has less than three Management Board Members, then all such Management Board
Members or (y) if the Board has three or more Management Board Members, then any
two of such Management Board Members, (iv) a requirement that the Executive be
based at any office or location more than 50 miles from             ,
            , or (v) a removal of the Executive as                      [and
                    ] of the Company by action of the Board, in each case, other
than with the consent of the Executive.

“Initial Employment Period” has the meaning set forth in Section 2(d)(i) of this
Agreement.

“Management Board Member” means any member of the Board who is also a full-time
employee of the Company or any of its Subsidiaries.

“MIC Plan” means the Company’s and its Subsidiaries’ Management Incentive
Compensation Program for the 20     calendar year and thereafter until a New MIC
Plan is approved and adopted.

“New MIC Plan” means the Company’s and its Subsidiaries’ Management Incentive
Compensation Program or Plan approved and adopted by the Board to be effective
for any calendar year after 20__.

“Noncompete Period” has the meaning set forth in Section 5(a) of this Agreement.

 

3



--------------------------------------------------------------------------------

[“Old Employment Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.]

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“Post-Termination Period” has the meaning set forth in Section 5(a) of this
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person or Persons shall be
allocated a majority of partnership, limited liability company, association or
other business entity gains or losses or shall be or control the managing
director, manager or a general partner of such partnership, limited liability
company, association or other business entity.

“Termination Date” means the date of the Executive’s separation of service from
the Company or any of its Subsidiaries for reasons other than death, as
determined under Section 409A of the Code and applicable guidance thereunder;
provided, however, that in the event such determination cannot be made under
such Section 409A and/or guidance, “Termination Date” shall mean the date that
the Executive ceases to be employed by the Company or any of its Subsidiaries
for any reason other than death.

“Work Product” has the meaning set forth in Section 3 of this Agreement.

2. Employment.

(a) Employment. The Company agrees to employ the Executive, and the Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the Employment Period (as herein defined).

 

4



--------------------------------------------------------------------------------

(b) Positions and Duties.

(i) Commencing on the date hereof and continuing during the Employment Period,
the Executive shall serve as an employee and the                      [and
                    ] of the Company under the supervision and direction of the
Board and shall have the normal duties, responsibilities and authority of a
                     [and             ] of a corporation and such other duties
as shall be assigned to the Executive by the Board from time to time.

(ii) The Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity which does not constitute Disability) to the
business and affairs of the Company. The Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. The foregoing shall not preclude the
Executive from devoting reasonable time to civic and charitable affairs and with
the consent of the Board serving on a maximum of one board of a for-profit
entity other than the Board or the board of directors of any Subsidiary of the
Company, provided that such activity does not interfere in any material respect
with the performance of his duties hereunder. The Executive shall perform all
services in accordance with the policies, procedures and rules established by
the Company. In addition, the Executive shall comply with all laws, rules and
regulations that are generally applicable to the Company, its Subsidiaries and
their employees, directors and officers.

(c) Base Salary and Benefits.

(i) Base Salary. During the Employment Period, the Executive’s base salary shall
be in an amount set by the Board, but under no circumstances will be less than
$             per annum (the “Base Salary”), which salary shall be paid by the
Company in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding. On an annual basis, the
Board shall review and determine the appropriateness of an increase in the Base
Salary as in effect as of the date of such review.

(ii) Benefits. During the Employment Period, in addition to the Base Salary
payable to the Executive pursuant to Section 2(c)(i) hereof, the Executive shall
be entitled to participate in the following employee benefit programs, plans and
policies (collectively, the “Benefits”):

(A) The employee benefit programs (including, but not limited to, option plans
and benefit programs which provide group pension, life and health insurance and
other medical benefits) that the Company, with the approval of the Board, now or
hereafter makes available generally to its management as well as the employee
benefits listed on Exhibit A hereto; provided that any awards under any option
plans shall be set by the Board, in its sole discretion;

 

5



--------------------------------------------------------------------------------

(B) During calendar year 20    and thereafter, the MIC Plan or any New MIC Plan,
with any awards thereunder to be set by the Board at a level of no less than a
            % target bonus (with the actual bonus ranging from             % to
            %), it being understood and agreed that if the MIC Plan or a New MIC
Plan is not in place during any calendar year, the Executive will have
substantially the same bonus opportunities as existed under the MIC Plan or a
New MIC Plan during the prior calendar year; and

(C) The Company’s Club Membership Policy (which, subject to certain limitations,
provides for payment of an initiation fee and monthly fees).

(iii) Expenses. The Company shall reimburse the Executive for all reasonable and
necessary business expenses incurred by the Executive in performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses subject to the Company’s receipt of supporting documentation in
accordance with the Company’s customary reporting and documentation provisions.

(d) Term.

(i) This Agreement is an employment contract for a term of
            (    ) years beginning as of the Effective Date and ending on the
             anniversary of the Effective Date (the “Initial Employment Term”).
At the end of the Initial Employment Term, and at the end of each Additional
Employment Term (as herein defined), unless the Company (with the approval of
the Board) has provided the Executive with at least sixty (60) days advance
written notice, so long as the Executive continues to be employed by the
Company, this employment contract shall automatically renew for a term of one
(1) year (each such additional term, an “Additional Employment Term”). The
Initial Employment Term and each Additional Employment Term shall be referred to
herein as an “Employment Term.” Notwithstanding the foregoing, each Employment
Term is subject to early termination (x) by reason of the Executive’s death or
Disability, (y) by resolution of the Board with or without Cause, or (z) upon
the Executive’s voluntary resignation with or without Good Reason. For all
purposes under this Agreement, a delivery of a notice by the Company to the
Executive pursuant to this Section 2(d)(i) to avoid an Additional Employment
Term shall be treated as if an Employment Term has been terminated early by
resolution of the Board without Cause.

 

6



--------------------------------------------------------------------------------

(ii) The period of the Initial Employment Term together with each Additional
Employment Term, if any, shall be referred to herein as the “Employment Period.”
Notwithstanding any termination of the Executive’s employment by the Company,
this Agreement shall remain a valid and enforceable contract between the
parties, including without limitation Sections 3, 4 and 5 hereof.

(e) Employment Termination.

(i) If any Employment Term is terminated early by resolution of the Board with
Cause or by reason of the Executive’s voluntary resignation without Good Reason,
then the Executive shall be entitled to receive only all previously earned and
accrued but unpaid Base Salary and vacation time up to the Termination Date (and
not any accrued but unpaid Bonus as of the Termination Date).

(ii) If any Employment Term is terminated early by reason of the Executive’s
death or Disability, then the Executive shall be entitled to receive only
(x) all previously earned and accrued but unpaid Base Salary and vacation time
up to the Termination Date or date of death, (y) if the Termination Date or date
of death is 3 months after the commencement of a Bonus Year, then a portion of
the Bonus earned by the Executive during such Bonus Year in which such
termination occurs determined on a pro rated basis based on the number of days
of the applicable Bonus Year prior to the Termination Date or date of death as
compared to the number of days in such Bonus Year, which payment will be made
when such Bonus for such Bonus Year would otherwise be payable and (z) any Bonus
earned by the Executive during any Bonus Year which ended prior to the
Termination Date or date of death and which has not been paid as of such date,
which payment will be made when such Bonus for such Bonus Year would otherwise
be payable.

(iii) Subject to the restrictions or conditions, if any, of any applicable
provisions of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy
Code”), if any Employment Term is terminated early by reason of the Executive’s
voluntary resignation with Good Reason or by resolution of the Board without
Cause, then, subject to the last sentence of this section (iii), the Executive
shall be entitled to receive only the following: (v) all previously earned and
accrued but unpaid Base Salary and vacation time up to the Termination Date,
(w) his Base Salary and an amount equal to the Company’s estimate of the cost of
the Benefits marked on Exhibit A with an “#” (which estimate shall be based on
the amounts incurred by the Company in connection with the provision of such
Benefits) for the twelve-month period beginning on the Termination Date;
provided, however, that such twelve-month period shall be extended until the
date on which the Initial Employment Term would have ended if more than twelve
months remained in the Initial Employment Term on the Termination Date, (x) an
amount equal to the cost of the Benefits referred to in Section 2(c)(ii)(C)
hereof for the three-month

 

7



--------------------------------------------------------------------------------

period beginning on the Termination Date, (y) if the Termination Date is 3
months after the commencement of a Bonus Year, then a portion of the Bonus
earned by the Executive during such Bonus Year in which such termination occurs
determined on a pro rated basis based on the number of days of the applicable
Bonus Year prior to the Termination Date as compared to the number of days in
such Bonus Year, which payment will be made when such Bonus for such Bonus Year
would otherwise be payable and (z) any Bonus earned by the Executive during any
Bonus Year which ended prior to the Termination Date and which has not been paid
as of such date, which payment will be made when such Bonus for such Bonus Year
would otherwise be payable. Notwithstanding these payments or benefits, the
period for which the Executive is entitled to health care continuation coverage
under Section 4980B of the Internal Revenue Code of 1986, as amended, shall
begin to run on the Termination Date and shall not be extended on account of
payments made or reimbursed by the Company pursuant hereto. As a condition to
receiving any payments pursuant to this Section 2(e)(iii), the Executive shall
execute and deliver to the Company a general release (with ancillary covenants
not to sue and other similar standard provisions) of the Company and its
Affiliates and their respective officers, directors and employees from all
claims of any kind whatsoever arising out of the Executive’s employment or
termination thereof (including without limitation, civil rights claims), in such
form as reasonably requested by the Company; provided, however, that the release
will not affect any contractual rights the Executive may otherwise have under
any stock option plans of the Company or option agreements thereunder; and
provided further that the release shall not apply to any rights to which the
Executive is entitled in accordance with plan provisions under any employee
benefit plan or fringe benefit plan or program of the Company and its
Affiliates.

(iv) Except as expressly provided in this Section 2(e), the Executive hereby
agrees that upon and after the Termination Date, no severance compensation of
any kind, nature or amount (including by operation of law) shall be payable by
the Company or any of its Subsidiaries or Affiliates to the Executive and the
Executive hereby irrevocably waives any claim for severance compensation of any
kind, nature or amount (including by operation of law).

(v) Except as expressly provided in this Section 2(e), upon the Termination
Date, except as required by law, all of the Executive’s rights to Benefits
hereunder (if any) shall cease.

(vi) Subject to restrictive covenants contained in Section 5 hereof, the
Executive may obtain other engagements or employment after the Termination Date,
and any compensation received or receivable by the Executive shall not reduce
any amounts which the Company is required to pay to the Executive pursuant to
this Agreement.

3. Work Product. The Executive agrees that all inventions, drawings,
improvements, developments, methods, processes, programs, designs and all
similar or related

 

8



--------------------------------------------------------------------------------

information which relates to the Company’s or any of its Subsidiaries’ actual or
anticipated business or research and development or existing or future products
or services and which are conceived, developed, contributed to or made by the
Executive (either solely or jointly with others) while employed by the Company
or any of its Subsidiaries (“Work Product”) shall be the sole and exclusive
property of the Company or any such Subsidiary. The Executive will promptly
disclose such Work Product to the Company and perform all actions requested by
the Company (whether during or after employment) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

4. Confidential Information.

(a) The Executive acknowledges:

(i) That the Work Product, artificial intelligence systems, information,
customer lists, goodwill, observations and data disclosed to, developed by or
obtained by him while employed by the Company or any of its Subsidiaries
concerning the business or affairs of the Company or any such Subsidiary
(including without limitation the Company’s and its Subsidiaries’ technology,
methods of doing business and supplier and customer information) (collectively,
“Confidential Information”) are highly confidential and uniquely valuable to the
Company and its Subsidiaries;

(ii) That such Confidential Information is and shall continue to be the property
of the Company or any such Subsidiary;

(iii) That the Company and each of its Subsidiaries has a proprietary interest
in their respective Confidential Information, including without limitation the
identity of their respective customers and suppliers, solicited customers,
customer and supplier lists;

(iv) That the continued success of the Company and its Subsidiaries depends in
large part on keeping the Confidential Information from becoming known to
competitors of the Company and its Subsidiaries; and

(v) That the Company and its Subsidiaries will be irreparably harmed by
disclosure of any Confidential Information.

(b) Therefore, the Executive agrees:

(i) That, during his employment and for all times thereafter, except as required
by law or court order, he shall not directly or indirectly disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Company, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of the Executive’s acts or omissions to act;

 

9



--------------------------------------------------------------------------------

(ii) To use his best efforts and diligence to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss or
theft;

(iii) That upon the Termination Date or at any other time the Company may
request, for whatever reason, the Executive shall deliver (and in the event of
the Executive’s death or Disability, his representative shall deliver) to the
Company all computer equipment or backup files of or relating to the Company and
its Subsidiaries, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, the Work Product or the business of the Company or any of its
Subsidiaries which he may then possess or have under his control. If the Company
requests, the Executive (or his representative) agrees to provide written
confirmation that the Executive has returned all such materials to the Company
or one of its Subsidiaries; and

(iv) That upon the Termination Date or at any other time the Company may
request, for whatever reason, the Executive shall assign all rights, title and
interest in the Confidential Information, the Work Product, all computer
equipment or backup files of or relating to the Company or any of its
Subsidiaries, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, the Work Product or the business of the Company or any of its
Subsidiaries which the Executive may then possess, has under his control, or has
ever developed, obtained, or contributed to during his tenure with the Company.

5. Noncompete, Nonsolicitation.

(a) The Executive agrees that, during the time he is employed by the Company or
any of its Subsidiaries and during any applicable Post-Termination Period (as
herein defined) (the “Noncompete Period”), he shall not directly or indirectly
own, operate, manage, control, participate in, consult with, advise, provide
services for, or in any manner engage in any business (including by himself or
in association with any person, firm, corporate or other business organization
or through any other entity) in competition with, or potential competition with,
the businesses of the Company or any of its Subsidiaries as such businesses (the
“Businesses”) exist during the Executive’s employment by the Company, within the
United States or any other geographical area in which the Company or any of its
Subsidiaries engages or plans to engage in the Businesses (the “Geographical
Area”). Nothing herein shall prohibit the Executive from being a passive owner
of not more than 2% of the outstanding stock of a corporation which is publicly
traded, so long as the Executive has no active participation in the business of
such corporation. For purposes of this Section 5, “Post-Termination Period”
means the twelve (12) month period beginning on the Termination Date.

 

10



--------------------------------------------------------------------------------

(b) During the Noncompete Period, the Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company or any of its Subsidiaries to leave the employ of the Company or any
such Subsidiary, or in any way interfere with the relationship between the
Company or any of its Subsidiaries and any employee thereof, including without
limitation, inducing or attempting to induce any union, employee or group of
employees to interfere with the business or operations of the Company or any of
its Subsidiaries, (ii) hire any person who was an employee of the Company or any
of its Subsidiaries at any time during the Executive’s employment period, or
(iii) induce or attempt to induce any customer, supplier, distributor,
franchisee, licensee or other business relation of the Company or any of its
Subsidiaries to cease doing business with the Company or any such Subsidiary, or
in any way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee or business relation and the Company or any of
its Subsidiaries.

(c) The Executive agrees that: (i) the covenants set forth in this Section 5 are
reasonable in geographical and temporal scope and in all other respects,
(ii) the Company would not have entered into this Agreement but for the
covenants of the Executive contained herein, and (iii) the covenants contained
herein have been made in order to induce the Company to enter into this
Agreement.

(d) If, at the time of enforcement of this Section 5, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

(e) The Executive recognizes and affirms that in the event of his breach of any
provision of this Section 5, money damages would be inadequate and the Company
would have no adequate remedy at law. Accordingly, the Executive agrees that in
the event of a breach or a threatened breach by the Executive of any of the
provisions of this Section 5, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security).

6. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered personally, mailed by certified or registered mail, return
receipt requested and postage prepaid, sent via a nationally recognized
overnight courier, charges prepaid, or sent via facsimile. Such notices, demands
and other communications will be sent to the address indicated below:

 

11



--------------------------------------------------------------------------------

        To the Company:

   Global Power Equipment Group Inc.    6120 South Yale, Suite 1480    Tulsa, OK
74136    Attention: Secretary    Facsimile No.: (918) 274-2367

 

        To the Executive:

   at the Executive’s last address or facsimile    number on the records of the
Company

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party;
provided, that the failure to deliver copies of notices as indicated above shall
not affect the validity of any notice. Any such notice, demand or other
communication shall be deemed to have been received (i) when delivered, if
personally delivered, or sent by nationally-recognized overnight courier or sent
via facsimile or (ii) on the third business day following the date on which the
piece of mail containing such notice, demand or other communication is posted if
sent by certified or registered mail.

7. Miscellaneous.

(a) Warranty by the Executive. The Executive represents and warrants to the
Company that he is not a party to any agreement containing a noncompetition
provision or other restriction with respect to (i) the nature of any services or
business which he is entitled to perform or conduct for the Company under this
Agreement, or (ii) the disclosure or use of any information which directly or
indirectly relates to the nature of the business of the Company or any of its
Subsidiaries or the services to be rendered by the Executive under this
Agreement.

(b) Severability. If any provision or clause of this Agreement, or portion
thereof shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid, or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void or unenforceable because of the duration of such
provision or the area matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced.

(c) Complete Agreement. This Agreement shall embody the complete agreement and
understanding among the Executive, the Company and/or any of its Subsidiaries
and supersedes and preempts any prior understandings, agreements or
representations by or among such parties, written or oral, which may have
related to the subject matter hereof in any way, including, but not limited to,
the Old Employment

 

12



--------------------------------------------------------------------------------

Agreement. This Agreement does not supersede any agreements evidencing the grant
of options or long-term incentives to the Executive under the Company’s 2000
Option Plan, the Company’s 2001 Option Plan, the Company’s 2004 Stock Incentive
Plan or any future equity plan of the Company.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Successors and Assigns, Transfer. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive and the Company and
their respective successors, heirs and assigns.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws.

(g) Remedies. The Company and the Executive will be entitled to enforce its or
his respective rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees and expenses) caused by any breach
of any provision of this Agreement and to exercise all other rights existing in
its or his favor. The parties hereto agree and acknowledge that the Company will
suffer irreparable harm and money damages may not be an adequate remedy for any
breach of the provisions of this Agreement by the Executive and that the Company
may in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company (with the approval of
the Board) and the Executive.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

GLOBAL POWER EQUIPMENT GROUP INC.

By:

 

 

Name:

 

 

Title:

 

 

 

[Insert Name of Executive]

 

14



--------------------------------------------------------------------------------

Exhibit A

Benefits Schedule

[Insert Name of Executive]

[Indicate Applicable Benefits with a #]

Medical Insurance

Dental Insurance

Short Term Disability

Long Term Disability

Salary Continuation*

Life Insurance

Accidental Death & Dismemberment

Travel Accident Insurance

9 Paid Holidays Per Year

4Weeks Paid Vacation Per Year

Profit Sharing Plan

401(k) Plan

Flex Benefit Plan

Preparation of Annual Taxes

 

--------------------------------------------------------------------------------

* If disabled, the Company would pay the difference between his regular salary
and the benefit Short Term Disability would pay for up to six months.

 

15